            Case 1:19-cv-00408-TNM Document 77 Filed 09/24/20 Page 1 of 3


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND,

                            Plaintiffs,             Civil Action No. 19-CV-00408 (TNM)

       v.

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,


                            Defendants.


CENTER FOR BIOLOGICAL DIVERSITY;
DEFENDERS OF WILDLIFE; ANIMAL LEGAL
DEFENSE FUND.
                     Plaintiffs,
                                                    Civil Action No. 20-CV-01230 (TNM)
       v.

MARK ESPER, in his official capacity as Secretary
of Defense, et al.,


                            Defendants.


MANZANITA BAND OF THE KUMEYAAY
NATION, et al.,

                            Plaintiffs,             Civil Action No. 20-CV-02712 (RC)

       v.

CHAD WOLF, in his official capacity as Acting
Secretary of Homeland Security, et al.,

                            Defendants.

                             NOTICE OF RELATED CASES




                                             1
         Case 1:19-cv-00408-TNM Document 77 Filed 09/24/20 Page 2 of 3




        Pursuant to Local Rule 40.5(b)(3), Defendants hereby notify the relevant courts that the

newly-filed lawsuit Manzanita Band of the Kumeyaay Nation, et. al., v. Wolf, et al., No. 20-CV-

2712 (RC) is related to two other cases pending before Judge McFadden concerning legal

challenges to the construction of barriers along the southern border of the United States.

       In Manzanita, the plaintiffs seek to enjoin the ongoing construction of two border barrier

projects in southern California known as “San Diego A” and “El Centro A.” See Complaint

¶ 51 (ECF No. 1). Plaintiffs in Center for Biological Diversity, et al., v. Esper, et al., No. 20-

CV-01230 (TNM) (“CBD II”), raise various legal challenges to enjoin construction of those

same two projects, among others. See Amended Complaint ¶ 45 & Appendix A (ECF No. 17).

Both of these projects were authorized pursuant to same orders by the Secretary of Defense in

February 2020. See id. ¶ 16. These cases thus “involve common issue of fact” and “grow out

of the same event or transaction” under this District’s Local Rule for related case designations.

See Local Civil Rule 40.5(a)(3).

       Proceedings in CBD II are currently stayed pending resolution of another related border

barrier case pending before Judge McFadden, Center for Biological Diversity, et al., v. Esper, et

al., No. 19-CV-0408 (TNM) (“CBD I”). In that case the plaintiffs challenge construction of a

different group of border barrier projects authorized by the Secretary of Defense in fiscal year

2019. Summary judgment briefing in CDB I was completed in early September 2020 and, given

the similarity of the issues in the two cases, Judge McFadden stayed proceedings in CBD II

pending resolution of the summary judgment motions in CBD I. See CBD II, ECF No. 12.

       In addition, two other border barrier cases are before Judge McFadden. See Rio Grande

International Study Center, et al., v. Esper, et. al., No. 19-CV-720 (TNM) (raising many of the

same factual and legal issues as CBD I and proceedings in the two cases have been


                                                  1
         Case 1:19-cv-00408-TNM Document 77 Filed 09/24/20 Page 3 of 3


coordinated); House of Representatives v. Mnuchin, 19-CV-969 (TNM) (currently on appeal

following dismissal for lack of standing).



Dated: September 24, 2020                    Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             ALEXANDER K. HAAS
                                             Director, Federal Programs Branch

                                             ANTHONY J. COPPOLINO
                                             Deputy Director, Federal Programs Branch

                                             /s/ Andrew I. Warden
                                             ANDREW I. WARDEN (IN Bar No. 23840-49)
                                             Senior Trial Counsel, Federal Programs Branch
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, DC 20005
                                             Tel: (202) 616-5084
                                             Fax: (202) 616-8470
                                             Email: Andrew.Warden@usdoj.gov

                                             Counsel for Defendants




                                                2
